Citation Nr: 1704669	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-46 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for headaches, to include as due to an undiagnosed illness or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1990 to March 1992.  He also    had prior service in the Army Reserves, which included a period of active duty for training from January 4, 1988 to May 5, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO). 

The matter was previously before the Board in May 2016, when it was remanded for additional development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for headaches was previously remanded by the Board in May 2016, in part to obtain a VA medical opinion addressing whether any diagnosed headache condition is related to service or secondary to a service-connected disability.  VA medical opinions were obtained pursuant to this remand; however, those opinions were not fully responsive to the opinion requests and additional clarification is required.  

The VA medical opinion dated June 15, 2016 addressed whether the Veteran's headaches were incurred in service, to include as a result of the motor vehicle accident.  However, the examiner stated that there was no headache history found   in the service treatment record and no headache history was found to be associated with the head injury of 1987 (prior to service) or the in-service vehicular accident of 1992.  However, the service treatment records do show headaches during follow up treatment for the January 1992 motor vehicle accident, and he was noted to have suffered a loss of consciousness at that time of the accident.    

The VA medical opinion dated June 20, 2016 states that the Veteran's headaches are not caused by post-traumatic stress disorder (PTSD); however, it provides no rationale for this opinion.  Further, the examiner states that the Veteran's headaches "may have" worsened by the intensity and severity of his PTSD symptoms.  The Board notes that the examiner's use of the phrase "may have" renders the opinion speculative.   

Another VA medical opinion was obtained on August 25, 2016.  The examiner  opined that the Veteran's headache condition clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness, and that it is less likely as not to have been aggravated by the Veteran's service-connected PTSD.  The only rationale in support of those opinions was that the Veteran met with a VA examiner on October 24, 2014 and did not mention headaches.  This opinion is also conclusory and does not show consideration of any relevant portions of the Veteran's service treatment records, post-service medical history, or examinations, aside from one in 2014 in which the Veteran did   not mention headaches.  Thus, the Board finds that an additional opinion is needed.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the claim file.  If no records exist, the claim file should be annotated to reflect such and the Veteran notified of such.  

2.  Provide the claims file to a VA neurologist to obtain  an opinion concerning the Veteran's headaches.  If a     new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claim file, the neurologist is asked to respond to the following:

a.  Is it at least as likely as not (a probability of at least 50 percent or higher) that any currently diagnosed headache condition is etiologically related to the Veteran's military service, to include his in-service motor vehicle accident during which he lost consciousness?  Please explain why or why not.

b.  If not related to service, is it at least as likely as not that any currently diagnosed headache disorder has been caused by the service-connected PTSD?  Please explain why or why not.

c.  If not caused by the service-connected PTSD, is it at least as likely as not that any currently diagnosed headache disorder has been permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by the service-connected PTSD?  Please explain why or why not.  

If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the headaches that is attributable to his PTSD. 

A rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




